       Case 20-40615-elm13 Doc 2 Filed 02/12/20                               Entered 02/12/20 10:21:35            Page 1 of 16
MP Wright Law Group, PLLC
WeWork - Victory Plaza
3090 Olive St, Suite 300
Dallas, Texas 75219

Bar Number: IL 6298791
Phone: (214) 420-6465

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
In re: David Joseph Pachura                       xxx-xx-8414             §          Case No:
       10313 Tammaron Trail                                               §
                                                                                     Date:        2/12/2020
       Fort Worth, TX 76140                                               §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.
    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:    $2,100.00                      Value of Non-exempt property per § 1325(a)(4):       $1,000.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:    $126,000.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
          Case 20-40615-elm13 Doc 2 Filed 02/12/20                           Entered 02/12/20 10:21:35                   Page 2 of 16
Case No:
Debtor(s):    David Joseph Pachura




                                                         MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                         SECTION I
                                     DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                    FORM REVISED 7/1/17
A.   PLAN PAYMENTS:
           Debtor(s) propose(s) to pay to the Trustee the sum of:
             $2,100.00      per month, months    1       to   60    .

           For a total of    $126,000.00    (estimated " Base Amount ").
           First payment is due      3/14/2020       .
           The applicable commitment period ("ACP") is        36   months.
           Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:         $0.00          .
           The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
                $0.00      .
           Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
              $1,000.00        .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.    CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00          and shall be paid in full
           prior to disbursements to any other creditor.
     2.    STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
           noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
           amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.    DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
           Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
           the following monthly payments:


                       DSO CLAIMANTS                            SCHED. AMOUNT          %         TERM (APPROXIMATE)             TREATMENT
                                                                                                  (MONTHS __ TO __)             $__ PER MO.

C. ATTORNEY FEES: To          MP Wright Law Group, PLLC           , total:                  $3,700.00     ;
       $5.00    Pre-petition;   $3,695.00     disbursed by the Trustee.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                 MORTGAGEE                            SCHED.             DATE              %      TERM (APPROXIMATE)             TREATMENT
                                                     ARR. AMT       ARR. THROUGH                   (MONTHS __ TO __)
Wells Fargo Home Mortgage                  $14,000.00                                    0.00%         Month(s) 4-60                      Pro-Rata
10313 Tammaron Trail, Fort Worth, TX 76140




                                                                   Page 2
       Case 20-40615-elm13 Doc 2 Filed 02/12/20                            Entered 02/12/20 10:21:35                  Page 3 of 16
Case No:
Debtor(s):   David Joseph Pachura



D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
Wells Fargo Home Mortgage                                              58 month(s)                      $817.44                  Month 2
10313 Tammaron Trail, Fort Worth, TX 76140

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
Wells Fargo Home Mortgage                            $1,634.88     3/1/20; 4/1/20       0.00%        Month(s) 4-60                    Pro-Rata
10313 Tammaron Trail

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata
Conn's Home Plus/Conn's                              $1,572.42            $250.00      0.00%                                          Pro-Rata
Stove, Office Chair, Recliner

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

Avid Acceptance Llc                                                   $17,372.00       6.00%         Month(s) 4-60                     $360.78
2017 Nissan Quest
Prestige Financial Svc                                                $21,643.00       6.00%         Month(s) 4-60                     $449.47
2016 Hyundai Sante Fe

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.




                                                                 Page 3
       Case 20-40615-elm13 Doc 2 Filed 02/12/20                           Entered 02/12/20 10:21:35                 Page 4 of 16
Case No:
Debtor(s):   David Joseph Pachura


F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.           VALUE                  TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Affirm Inc                                                          $454.00
Affirm Inc                                                          $409.00
Capital One                                                         $273.00
Conn's Home Plus/Conn's                                           $1,322.42 Unsecured portion of the secured debt (Bifurcated)
First PREMIER Bank                                                  $707.00
Recivable Management Services. LLC                                  $261.00
Total Visa/Bank of Missouri                                         $299.00
TXU/Texas Energy                                                    $725.00

TOTAL SCHEDULED UNSECURED:                                        $4,450.42
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                    20%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.




                                                                Page 4
       Case 20-40615-elm13 Doc 2 Filed 02/12/20                              Entered 02/12/20 10:21:35                   Page 5 of 16
Case No:
Debtor(s):   David Joseph Pachura


K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)

Aaron's Furniture                                     Assumed                             $0.00
Progressive Leasing                                   Assumed                             $0.00
Rent a Center                                         Assumed                             $0.00

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.




                                                                   Page 5
        Case 20-40615-elm13 Doc 2 Filed 02/12/20                             Entered 02/12/20 10:21:35                   Page 6 of 16
Case No:
Debtor(s):   David Joseph Pachura


E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.




                                                                   Page 6
       Case 20-40615-elm13 Doc 2 Filed 02/12/20                             Entered 02/12/20 10:21:35                   Page 7 of 16
Case No:
Debtor(s):   David Joseph Pachura


L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:
Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.




                                                                  Page 7
       Case 20-40615-elm13 Doc 2 Filed 02/12/20                             Entered 02/12/20 10:21:35                   Page 8 of 16
Case No:
Debtor(s):   David Joseph Pachura


Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.




                                                                  Page 8
       Case 20-40615-elm13 Doc 2 Filed 02/12/20                           Entered 02/12/20 10:21:35                 Page 9 of 16
Case No:
Debtor(s):   David Joseph Pachura


16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                                Page 9
      Case 20-40615-elm13 Doc 2 Filed 02/12/20                           Entered 02/12/20 10:21:35                   Page 10 of 16
Case No:
Debtor(s):   David Joseph Pachura


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ M. Paul Wright
M. Paul Wright, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ M. Paul Wright                                                        IL 6298791
M. Paul Wright, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 10
      Case 20-40615-elm13 Doc 2 Filed 02/12/20                           Entered 02/12/20 10:21:35                 Page 11 of 16
Case No:
Debtor(s):   David Joseph Pachura




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the  14th day of February, 2020      :

(List each party served, specifying the name and address of each party)


Dated:           February 12, 2020                                        /s/ M. Paul Wright
                                                                          M. Paul Wright, Debtor's(s') Counsel

Aaron's Furniture                                   Conn's Home Plus/Conn's                             Progressive Leasing
6301 Abrams Rd.                                     xxxx5077                                            NPRTO Texas, LLC
#118                                                3295 College Street                                 256 W. Data Drive
Dallas, TX 75231                                    Beaumont, TX 77701-4611                             Draper, Utah 84020



Affirm Inc                                          David Joseph Pachura                                Recivable Management Services. LLC
xxxx7XBS                                            10313 Tammaron Trail                                xxxxxxxx7212
Affirm Incorporated                                 Fort Worth, TX 76140                                Attn: Bankruptcy
PO Box 720                                                                                              240 Emery Street
San Francisco, CA 94104                                                                                 Bethlehem, PA 18015


Affirm Inc                                          First PREMIER Bank                                  Rent a Center
xxxx9LSZ                                            xxxxxxxxxxxx2113                                    5501 Headquarters Dr.
Affirm Incorporated                                 Attn: Bankruptcy                                    Plano, TX 75024
PO Box 720                                          PO Box 5524
San Francisco, CA 94104                             Sioux Falls, SD 57117


Attorney General                                    Internal Revenue Service                            Total Visa/Bank of Missouri
Collections Div Bankruptcy Sec                      Special Procedures-Insolvency                       xxxxxxxxxxxx1281
P.O. Box 12548                                      P.O. Box 7346                                       Attn: Bankruptcy
Austin, TX 78711-2548                               Philadelphia, PA 19101-7346                         PO Box 85710
                                                                                                        Sioux Falls, SD 57118


Avid Acceptance Llc                                 Linebarger Goggan Blair & Sampson,                  TXU/Texas Energy
xxxxx6689                                           LLP                                                 xxxxxxxxxxxx7314
Attn: Bankruptcy                                    2323 Bryan Street, Suite 1600                       Attn: Bankruptcy
PO Box 708580                                       Dallas, Texas 75201                                 PO Box 650393
Sandy, UT 84070                                                                                         Dallas, TX 75265


Capital One                                         Prestige Financial Svc                              United States Trustee
xxxxxxxxxxxx1297                                    xxx6056                                             1100 Commerce Street
Attn: Bankruptcy                                    Attn: Bankruptcy                                    Rm. 976
PO Box 30285                                        351 W Opportunity Way                               Dallas, Texas 75242-1496
Salt Lake City, UT 84130                            Draper, UT 84020




                                                               Page 11
      Case 20-40615-elm13 Doc 2 Filed 02/12/20      Entered 02/12/20 10:21:35   Page 12 of 16
Case No:
Debtor(s):   David Joseph Pachura


Wells Fargo Home Mortgage
Po Box 14547
Des Moines, IA 50306-3547




                                          Page 12
        Case 20-40615-elm13 Doc 2 Filed 02/12/20                            Entered 02/12/20 10:21:35                         Page 13 of 16
MP Wright Law Group, PLLC
WeWork - Victory Plaza
3090 Olive St, Suite 300
Dallas, Texas 75219

Bar Number: IL 6298791
Phone: (214) 420-6465
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                              Revised 10/1/2016

IN RE: David Joseph Pachura                        xxx-xx-8414        §    CASE NO:
       10313 Tammaron Trail                                           §
       Fort Worth, TX 76140                                           §
                                                                      §
                                                                      §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                        2/12/2020
                                                                                                    DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                              $2,100.00
 Disbursements                                                                                    First (1)                  Second (2) (Other)
 Account Balance Reserve                                                                            $5.00               $5.00 carried forward
 Trustee Percentage Fee                                                                           $209.50                              $210.00
 Filing Fee                                                                                         $0.00                                $0.00
 Noticing Fee                                                                                      $14.70                                $0.00
 Subtotal Expenses/Fees                                                                           $229.20                              $210.00
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $1,870.80                            $1,890.00


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                                Adequate              Adequate
                                                                            Scheduled           Value of        Protection           Protection
 Name                                 Collateral                              Amount           Collateral      Percentage       Payment Amount

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                                 $0.00

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled          Value of
 Name                                 Collateral                            Start Date          Amount          Collateral      Payment Amount
 Wells Fargo Home Mortgage            10313 Tammaron Trail, Fort Worth, TX 76140
                                                                            Month 2          $116,198.00      $129,324.00               $817.44

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                              $817.44

CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                                Adequate              Adequate
                                                                            Scheduled           Value of        Protection           Protection
 Name                                 Collateral                              Amount           Collateral      Percentage       Payment Amount
 Conn's Home Plus/Conn's              Stove, Office Chair, Recliner         $1,572.42            $250.00           1.25%                  $3.13


Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
         Case 20-40615-elm13 Doc 2 Filed 02/12/20                            Entered 02/12/20 10:21:35               Page 14 of 16
Case No:
Debtor(s):   David Joseph Pachura



                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                     $3.13

                                               TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                        $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                             $0.00
      Debtor's Attorney, per mo:                                                                                             $1,867.67
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                  $3.13

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                     $817.44
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                             $0.00
      Debtor's Attorney, per mo:                                                                                             $1,069.43
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                  $3.13



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.




 DATED:________________________
         2/12/2020

 /s/ M. Paul Wright
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 20-40615-elm13 Doc 2 Filed 02/12/20                     Entered 02/12/20 10:21:35           Page 15 of 16
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

  IN RE: David Joseph Pachura                                                  CASE NO.
                                    Debtor


                                                                              CHAPTER      13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on February 13, 2020, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                 /s/ M. Paul Wright
                                 M. Paul Wright
                                 Bar ID:IL 6298791
                                 MP Wright Law Group, PLLC
                                 WeWork - Victory Plaza
                                 3090 Olive St, Suite 300
                                 Dallas, Texas 75219
                                 (214) 420-6465


Affirm Inc                                       Capital One                                Internal Revenue Service
xxxx7XBS                                         xxxxxxxxxxxx1297                           Special Procedures-Insolvency
Affirm Incorporated                              Attn: Bankruptcy                           P.O. Box 7346
PO Box 720                                       PO Box 30285                               Philadelphia, PA 19101-7346
San Francisco, CA 94104                          Salt Lake City, UT 84130


Affirm Inc                                       Conn's Home Plus/Conn's                    Linebarger Goggan Blair & Sampson,
xxxx9LSZ                                         xxxx5077                                   LLP
Affirm Incorporated                              3295 College Street                        2323 Bryan Street, Suite 1600
PO Box 720                                       Beaumont, TX 77701-4611                    Dallas, Texas 75201
San Francisco, CA 94104


Attorney General                                 David Joseph Pachura                       Prestige Financial Svc
Collections Div Bankruptcy Sec                   10313 Tammaron Trail                       xxx6056
P.O. Box 12548                                   Fort Worth, TX 76140                       Attn: Bankruptcy
Austin, TX 78711-2548                                                                       351 W Opportunity Way
                                                                                            Draper, UT 84020


Avid Acceptance Llc                              First PREMIER Bank                         Recivable Management Services. LLC
xxxxx6689                                        xxxxxxxxxxxx2113                           xxxxxxxx7212
Attn: Bankruptcy                                 Attn: Bankruptcy                           Attn: Bankruptcy
PO Box 708580                                    PO Box 5524                                240 Emery Street
Sandy, UT 84070                                  Sioux Falls, SD 57117                      Bethlehem, PA 18015
       Case 20-40615-elm13 Doc 2 Filed 02/12/20                    Entered 02/12/20 10:21:35   Page 16 of 16
                                    UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF TEXAS
                                          FORT WORTH DIVISION

  IN RE: David Joseph Pachura                                               CASE NO.
                                  Debtor


                                                                            CHAPTER    13
                                Joint Debtor

                                               CERTIFICATE OF SERVICE
                                                  (Continuation Sheet #1)

Total Visa/Bank of Missouri
xxxxxxxxxxxx1281
Attn: Bankruptcy
PO Box 85710
Sioux Falls, SD 57118


TXU/Texas Energy
xxxxxxxxxxxx7314
Attn: Bankruptcy
PO Box 650393
Dallas, TX 75265


United States Trustee
1100 Commerce Street
Rm. 976
Dallas, Texas 75242-1496



Wells Fargo Home Mortgage
Po Box 14547
Des Moines, IA 50306-3547
